DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 (2014/0176505; hereinafter Arai) and Walline et al. (2016/0196060; hereinafter Walline) in view of Bowers et al. (2016/0062528; hereinafter Bowers; this combination of references hereinafter referred to as AWB).

Regarding claim 1, Arai discloses an electronic device for providing an input/output interface ([0003]; Figure 2) comprising: 
an input/output controller (2) configured to generate a first projection signal ([0049], [0050]: Video signal {display use image} input from 2) for an output interface (201) and a second projection signal ([0052], [0057]: Video signal {manipulation use image} input from 2) for an input interface (101); 
a first projector (Comprising at least one of 51a…51c) configured to project the output interface (201) according to the first projection signal ([0049], [0050]: Video signal input from 2 forms basis for operation of 57, 58); 
a second projector (Comprising at least one of 11a…11c) configured to project the input interface (101) according to the second projection signal ([0057], [0058]: Video signal input from 2 forms basis for operation of 17, 18), wherein

a detector (14) configured to detect an input signal ([0067]: Detection signal input from 19) in the projected input interface (101), and 
transmit the detected input signal to the input/output controller (2) as an input signal for the electronic device ([0067]: Output of determination result to 2).
Arai does not explicitly disclose the device wherein the input/output controller is further configured to generate different second projection signals based on different application running on the electronic device, and virtual keyboards projected according to said different second projection signals comprise keys dedicated to respective application and changed with applications currently running on the electronic device. 
In the same field of endeavor, Walline discloses projecting a dynamically adjusting interface [0007] automatically selecting among plural input and output devices based on applications activated by a user [0049], including at least the example (Figure 4) of a projected keyboard (118) in addition to a toolbar (124) facilitating application interaction [0057] comprising symbols or short keys [0058].  An end user does not need to divert one’s gaze to engage with an application [0057]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the input/output controller is further configured to generate different second projection signals based on different 
Walline teaches that projected input and output devices selection is automatic, based on applications activated by an end user [0049], an activated application similarly being determinative of the aforementioned projected input and output device configuration [0050].  An example is provided wherein a keyboard (118 of Figure 4) is supplemented with a toolbar (124) itself housing a collection of symbols or application short keys [0058].  Walline suggests the aforementioned symbols or application short keys having relationship to the application by which their display within the toolbar is triggered, but does not elaborate on the nature of said relationship.  There is thus, not an outright statement of the device being provided wherein the second projector is configured to render, in response to running of a first application on the electronic device, one or more functional keys dedicated to the first application in addition to the keys on the keyboard of the personal computer while rendering all keys on the keyboard of the personal computer.
In the same field of endeavor, Bowers discloses a keyboard [0003] comprising virtual keys (Figure 2: 280...288) initiated by application context [0008] with functions related to launched/brought into focus applications [0054].  The selectively displayed virtual keys help preserve interaction with a full pitch keyboard on a smaller device [0008].


Regarding claim 8, AWB discloses the electronic device according to claim 1.  Arai discloses the device wherein the first projector (Figure 2: Comprising at least one of 51a…51c) and the second projector (Comprising at least one of 11a…11c) are configured to project the output interface (201) and the input interface (101) according to their respective projection parameters [0136], and the electronic device further comprises a touch control sensor module (Comprising 19), configured to sense strength of user touch in a touch area ([0060], [0061]), the sensed strength being used for adjusting a projection parameter of the first projector and the second projector ([0137] – [0144]). 

Regarding claim 11, AWB discloses the electronic device according to claim 1.  Arai discloses the device wherein the output interface is a virtual screen for use by the electronic device ([0036]: Display-use image). 



ii.	Claims 2, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over AWB, as applied to claim 1 above, and further in view of Lee et al. (2013/0162521; hereinafter Lee; this combination of reference hereinafter referred to as AWBL).

Regarding claim 2, AWB discloses the electronic device according to claim 1.  Arai discloses the device further comprises a connector mechanism (Figures 1, 3: Housing forming body of 1) configured to connect the first projector and the second projector (Structurally connected by virtue of both being housed in 1 [0035]; electrically connected by coupling to common in the schematic of Figure 2).
AWB does not explicitly disclose the device wherein the connector mechanism enables the first projector and the second projector to rotate relative to each other, so as to change a relative projection direction of the projected output interface with respect to the projected input interface. 
In the same field of endeavor, Lee discloses user interaction with projected imagery [0002] formed with a device (Figure 1) comprising first (101) and second (105) projectors joined by a motor (109) capable of facilitating at least two degrees of freedom for each projector through a range of angles ([0033]: Fan, tilt) relative one another (Figures 2, 3, 4A, 6B, 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the connector mechanism enables the first projector and the second projector to rotate relative to each other, so as to change a relative projection direction of the projected output interface with respect to the projected input interface in view of the teaching of Lee to extend the projection area with a smaller projecting device. 

Regarding claim 6, AWBL discloses the electronic device according to claim 2.  
Arai does not expressly state the device being provided wherein the connector mechanism is configured to connect the first projector and the second projector in an axial direction thereof, and to switch between an unlocked state that enables relative rotation between the first projector and the second projector and a locked state that disables the relative rotation based on a change of a relative position of the first projector with respect to the second projector in the axial direction. 
However, Lee’s interaction with projected imagery [0002] utilizes first (101 of Figure 1) and second (105) projectors coupled to a series of motors (103 – 109) along an axial direction (Figure 2: Skeletal illustration of structure underlying motor housing), which may configure orientation of both projectors in a same direction (Figure 4A; treated as analogous to locked), or an alternative wherein the projectors are displaced relative one 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the connector mechanism is configured to connect the first projector and the second projector in an axial direction thereof, and to switch between an unlocked state that enables relative rotation between the first projector and the second projector and a locked state that disables the relative rotation based on a change of a relative position of the first projector with respect to the second projector in the axial direction in view of the teaching of Lee to extend the projection area with a smaller projector. 

Method claim 13 is rejected as reciting limitations similar to device claim 2.


AWBL as applied to claim 2 above, and further in view of Willey et al. (2007/0195294; hereinafter Willey; this combination of references hereinafter referred to as AWBLW).

Regarding claim 3, AWBL discloses the electronic device according to claim 2.  
Arai does not expressly disclose the device wherein the electronic device projects the output interface and the input interface according to a corresponding relative projection direction. 
However, Lee’s projection apparatus (Figure 1) has first (101) and second (105) projector devices which may project in either the same (Figure 4A) or differing (Figure 3) direction, according to the nature of content to be displayed ([0041]: Adjustment of input image information to situation of application).  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the electronic device has multiple operating modes, so as to project the output interface and the input interface according to a corresponding relative projection direction in view of the teaching of Lee to extend the projection area with a smaller projector.  

In the same field of endeavor, Willey discloses a projector apparatus ([0002]; Figure 3A) capable of projecting two images (From 106, 302), wherein at least one of the images may be rotated (Figure 2: Corresponding with positions 202, 204, 206, 208) automatically in response to the determined current mode of use [0029] to make image viewing more adaptable [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the connector mechanism is configured to automatically rotate at least one of the first projector and the second projector according to an operating mode selected from the multiple operating modes in view of the teaching of Willey to make image viewing more adaptable. 

Regarding claim 4, AWBLW discloses the electronic device according to claim 3.  Arai discloses the device wherein: the detector is configured to detect an operating mode selected by a user [0051], and transmit the detected operating mode selected by the user to the input/output controller ([0163], [0165]).
Arai does not explicitly disclose the device wherein the input/output controller is configured to generate a control signal indicating a relative projection direction of the first projector with respect to the second projector based on the selected operating mode, and transmit 
However, Lee’s interaction with projected imagery [0002] calculates an end effector (S106 of Figure 9) descriptive of a projection direction and relative location in three-dimensional space, to generate a control variable ([0008], [0041]) and displacement values by which the motors adjust the two projectors to correct intended image shape [0042].  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the input/output controller is configured to generate a control signal indicating a relative projection direction of the first projector with respect to the second projector based on the selected operating mode, and transmit the control signal to the connector mechanism; and the connector mechanism is configured to rotate at least one of the first projector and the second projector according to the relative projection direction indicated in the control signal in view of the teaching of Lee to expand the projection area with a smaller projector. 

Method claim 14 is rejected as reciting limitations similar to those recited in device claim 3.

AWBLW, as applied to claim 4 above, and further in view of Cheng et al. (2016/0070157; hereinafter Cheng).

Regarding claim 5, AWBLW discloses the electronic device according to claim 4.  
AWBLW does not explicitly disclose the device wherein the input/output controller is configured to establish and store a table indicative of mapping between operating modes and relative projection directions of the first projector with respect to the second projector, or derive the relative projection directions of the first projector with respect to the second projector based on identifiers of the operating modes. 
In the same field of endeavor, Cheng discloses an electronic device [0001] whose housing (Figures 2A, 3A) contains a projector (Figure 3A) whose positioning relative to said housing in any one among multiple modes [0034] is regulated in accordance with preset pulse signals stored in a table which drive a stepper motor [0088] to form a projected image at a corresponding angle [0110].  A user experience may be improved across various orientation of the device [0043].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the input/output controller is configured to establish and store a table indicative of mapping between operating modes and relative projection directions of the first projector with respect to the second projector, or derive the relative projection directions of the first projector with respect to the second projector based on identifiers of the operating modes in view of the teaching 

v.	Claim 7 is rejected under 35 USC 103 as being unpatentable over AWB as applied to claim 1 above, and further in view of Willey.

Regarding claim 7, AWB discloses the electronic device according to claim 1.  Arai discloses the device wherein the first projector (Figure 2: Comprising at least one of 51a…51c) and the second projector (Comprising at least one of 11a…11c) are configured to project the output interface (201) and the input interface (101) according to their respective projection parameters [0136].
AWB does not explicitly disclose the device wherein the electronic device further comprises an ambient light sensor, configured to sense ambient light brightness of the ambient where the electronic device locates, the sensed ambient light brightness being used for adjusting a projection parameter of the first projector and the second projector. 
However, Willey’s projection apparatus ([0002]; Figure 7) comprises an ambient light sensor (724) communicating environmental lighting to the controller (818) to subsequently modify the displayed image to reduce eye strain on the basis of detected ambient light [0044].


vi. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AWB, as applied to claim 1 above, and further in view of Worley, III et al. (9,478,067; hereinafter Worley).

Regarding claim 9, AWB discloses the electronic device according to claim 1.  
AWB does not explicitly disclose the device further comprising a fingerprint identification area, configured to obtain a fingerprint of a user of the electronic device, and authenticate the user based on the fingerprint of the user. 
In the same field of endeavor, Worley discloses utilizing a scanning mechanism embedded within an augmented reality functional node (ARFN; 102 of Figure 2) to capture a user’s fingerprint (col. 4, ll. 32 – 34) to facilitate user identification and authentication (col. 4, ll. 28 – 32) and enhance a user’s experience (col. 2, ll. 7 – 10).  The aforementioned ARFN, comprising the indicated projector (206) and camera (210) to detect input (col. 9, ll. 6 – 8), is deemed a reasonably analogous to at least Arai’s teaching of projecting components 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified as further comprising a fingerprint identification area, configured to obtain a fingerprint of a user of the electronic device, and authenticate the user based on the fingerprint of the user in view of the teaching of Worley to enhance a user’s experience.  

vii.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Worley, Arai and Walline in view of Bowers (this combination of references hereinafter referred to as WAWB).

Regarding claim 16, Worley discloses an input/output apparatus (Figure 1: Comprising 102{1}…102{N}) for use with an electronic device (104) comprising: 
a communicator (col. 2, ll. 51 – 54: To which 108 is connected), configured to be communicatively connected with the electronic device (104), and receive a second projection signal for an input interface from the electronic device (Coupling among 104 and projectors [col. 2, ll. 51 – 54] forming a keyboard image [col. 8, ll. 63 – 66] using interface [col. 2, ll. 54 – 63] is interpreted as indicative of signal transmission); 

the input interface comprises a virtual keyboard for use by the electronic device, and the virtual keyboard comprises all keys on a keyboard of a personal computer (Figure 4); and 
a detector (210), configured to detect an input signal in the projected input interface (col. 9, ll. 6 – 8); wherein 
the communicator is further configured to transmit the detected input signal to the electronic device (col. 9, ll. 8 – 9). 
By virtue of Worley’s examples of projections being directed toward images with which a user interacts (col. 2, ll. 3 – 6) and thus considered more akin to the claimed input interface, it is unclear if there is a teaching therein directed to a projection which may reasonably be considered analogous to the claimed output interface.  Worley thus does not provide an explicit teaching of the apparatus wherein the communicator is further configured to receive a first projection signal for an output interface and further comprising a first projector, configured to project the output interface according to the first projection signal. 
In the same field of endeavor, Arai discloses the projection of an image receiving input [0003] facilitated with a device (Figure 2) comprising projection components (Comprising at least one of 11a…11c) working in tandem with a detection component (19) ascertaining the aforementioned input with an image/interface (101; [0067]), as well as projection 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Worley to be modified wherein the communicator is further configured to receive a first projection signal for an output interface and further comprising a first projector, configured to project the output interface according to the first projection signal in view of the teaching of Arai to minimize erroneously detected input. 
Worley in view of Arai does not explicitly disclose the apparatus wherein the communicator is further configured to receive different second projection signals generated based on different applications running on the electronic device, and virtual keyboards projected according to said different second projection signals comprise keys dedicated to respective applications and changed with the applications currently running on the electronic device.
In the same field of endeavor, Walline discloses projecting a dynamically adjusting interface [0007] automatically selecting among plural input and output devices based on applications activated by a user [0049], including at least the example (Figure 4) of a projected keyboard (118) in addition to a toolbar (124) facilitating application interaction [0057] comprising symbols or short keys [0058].  An end user does not need to divert one’s gaze to engage with an application [0057]. 

Walline teaches that projected input and output devices selection is automatic, based on applications activated by an end user [0049], an activated application similarly being determinative of the aforementioned projected input and output device configuration [0050].  An example is provided wherein a keyboard (118 of Figure 4) is supplemented with a toolbar (124) itself housing a collection of symbols or application short keys [0058].  Walline suggests the aforementioned symbols or application short keys having relationship to the application by which their display within the toolbar is triggered, but does not elaborate on the nature of said relationship.  There is thus, not an outright statement of the apparatus being provided, wherein the second projector is configured to render, in response to running of a first application on the electronic device, one or more keys dedicated to the first application and different from the keys on the keyboard of the personal computer while rendering all keys on the keyboard of the personal computer.


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Arai to be modified wherein the second projector is configured to render, in response to running of a first application on the electronic device, one or more keys dedicated to the first application and different from the keys on the keyboard of the personal computer while rendering all keys on the keyboard of the personal computer in view of the teaching of Bowers to preserve the benefit of interacting with a full pitch keyboard on a smaller device.


WAWB, as applied to claim 16 above, and further in view of Lee (this combination of references hereinafter referred to as WAWBL).

Regarding claim 17, WAWB discloses the input/output apparatus according to claim 16.  
Worley does not expressly state the apparatus further comprising a connector mechanism, configured to connect the first projector and the second projector. 
However, Arai’s projection of an image receiving input [0003] is facilitated with a device (1 of Figure 1; comprising components of Figure 2) housing both of projectors (51a…51c) forming an output (201), and projectors (11a…11c) forming an input/interface (101).  Said projectors are considered structurally connected by virtue of both being housed in 1 [0035], and considered electrically connected by coupling to the common components shown in the schematic of Figure 2.  The described structure and functionality is a part of the overall device by which a reduction in erroneously detected input may be minimized [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Worley to be modified as comprising a connector mechanism, configured to connect the first projector and the second projector in view of the teaching of Arai to minimize the erroneous detection of input. 

In the same field of endeavor, Lee discloses user interaction with projected imagery [0002] formed with a device (Figure 1) comprising first (101) and second (105) projectors joined by a motor (109) capable of facilitating at least two degrees of freedom for each projector through a range of angles ([0033]: Fan, tilt) relative one another (Figures 2, 3, 4A, 6B, 6D, 6F).  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified with the connector mechanism further enabling the first projector and the second projector to rotate relative to each other, so as to change a relative projection direction of the projected output interface with respect to the projected input interface in view of the teaching of Lee to extend the projection area with a smaller projecting device. 

Regarding claim 19, WAWBL discloses the input /output apparatus according to claim 17.  
Worley does not expressly state the device being provided wherein the connector mechanism is configured to connect the first projector and the second projector in an axial direction thereof, and to switch between an unlocked state that enables relative rotation between 
However, Lee’s interaction with projected imagery [0002] utilizes first (101 of Figure 1) and second (105) projectors coupled to a series of motors (103 – 109) along an axial direction (Figure 2: Skeletal illustration of structure underlying motor housing), which may configure orientation of both projectors in a same direction (Figure 4A; treated as analogous to locked), or an alternative wherein the projectors are displaced relative one another and oriented in opposing directions (Figure 3; treated as analogous to unlocked).  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Worley to be modified wherein the connector mechanism is configured to connect the first projector and the second projector in an axial direction thereof, and to switch between an unlocked state that enables relative rotation between the first projector and the second projector and a locked state that disables the relative rotation based on a change of a relative position of the first projector with respect to the second projector in the axial direction in view of the teaching of Lee to extend the projection area without a large projector. 


WAWBL, as applied to claim 17 above, and further in view of Willey.

Regarding claim 18, WAWBL discloses the input/output apparatus according to claim 17.  Worley discloses the apparatus wherein the communicator is configured to receive an operating mode selected from multiple operating modes from the electronic device (See at least examples of {col. 9, ll. 25 – 32}, {col. 9, ll. 61 – 67}). 
Worley does not expressly state the apparatus being provided wherein the connector mechanism is configured to project the output interface and the input interface according to a corresponding relative projection direction. 
However, Lee’s projection apparatus (Figure 1) has first (101) and second (105) projector devices which may project in either the same (Figure 4A) or differing (Figure 3) direction, according to the nature of content to be displayed ([0041]: Adjustment of input image information to situation of application).  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the connector mechanism is configured to project the output interface and the input interface according to a corresponding relative projection direction in view of the teaching of Lee to extend the projection area with a smaller projector. 

In the same field of endeavor, Willey discloses a projector apparatus ([0002]; Figure 3A) capable of projecting two images (From 106, 302), wherein at least one of the images may be rotated (Figure 2: Corresponding with positions 202, 204, 206, 208) automatically in response to the determined current mode of use [0029] to make image viewing more adaptable [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Lee to be modified wherein the connector mechanism is configured to automatically rotate at least one of the first projector and the second projector according to the received operating mode in view of the teaching of Willey to make image viewing more adaptable.


AWB, as applied to claim 1 above, and further in view of Lee and Gao et al. (2016/0374212; hereinafter Gao).

Regarding claim 22, AWB discloses the electronic device according to claim 1.  Arai discloses the device further comprising: a connector mechanism (Figures 1, 3: Housing forming body of 1) configured to connect the first projector and the second projector (Structurally connected by virtue of both being housed in 1 [0035]; electrically connected by coupling to common in the schematic of Figure 2).  
Arai does not make an outright statement of the device being provided wherein a body of the electronic device is divided into a first part and a second part, and the first projector is arranged in the first part, and the second projector is arranged in the second part, and wherein the connector mechanism connects the first part and the second part. 
However, Lee’s user interaction with projected imagery [0002] is facilitated with a device (Figure 1) whose body comprises portions corresponding to projectors (101, 105) joined by motors (104, 106, 108) defining an axis about which relative positioning of the projectors is established (Examples of Figures 2, 3, 4A, 6B, 6D, 6F).  A large projector may thus not be deemed necessary to extend the projection area [0006].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein a body of the electronic device is divided into a first part and a second part, and the first projector is arranged in the first part, and the second projector is arranged in the second part, and wherein the connector 
Arai in view of Lee does not explicitly disclose the device wherein the body is configured such that a position of the first part is locked relative to the second part when the first part is depressed toward the second part, and the first part is enable to rotate relative to the second part when the first part is raised relative to the second part.
In the same field of endeavor, Gao discloses an electronic device [0002] whose body (Figure 8) comprises first (110) and second (120) portions joined by a connection member (130) capable of changing relative positioning among first and second body portions [0093].  The connection member may be provided in one embodiment with a damping member which stabilizes a single relative positioning between first and second body portions with the application of force sufficient to maintain a compression amount of teeth forming the damping member [0132].  This ensure the influence of gravity does not produce unintentional motion between first and second body portions [0130].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Arai to be modified wherein the body is configured such that a position of the first part is locked relative to the second part when the first part is depressed toward the second part, and the first part is enable to rotate relative to the second part when the first part is raised relative to the second part in view of the teaching of Gao avoid unintentional motion resulting from the influence of gravity. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in Applicant’s 29 August 2018 IDS